Exhibit 10.29

CAMBRIDGE HEART, INC.

Stock Option Agreement

Granted Outside 2001 Stock Incentive Plan

1. Grant of Option.

This agreement evidences the grant by Cambridge Heart, Inc., a Delaware
corporation (the “Company”), on December 11, 2007 (the “Grant Date”) to Ali
Haghighi-Mood, an employee of the Company (the “Participant”), of an option to
purchase, in whole or in part, on the terms provided herein, a total of 450,000
shares (the “Shares”) of common stock, $.001 par value per share, of the Company
(“Common Stock”) at $1.15 per Share (the “Option”). Unless earlier terminated,
this Option shall expire on December 11, 2017 (the “Final Exercise Date”).

This Option is granted outside of the Company’s equity incentive plans as a
stand-alone award. The Option shall nevertheless be subject to the terms of the
Company’s 2001 Stock Incentive Plan (the “Plan”), as amended from time to time,
as if it had been granted thereunder. A copy of the Plan is attached hereto and
is incorporated herein in its entirety by reference.

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2. Vesting Schedule.

(a) General. This Option will become exercisable (“vest”) as to 33.3% of the
original number of Shares on the first anniversary of the Grant Date and as to
an additional 33.3% of the original number of Shares at the end of each
successive one-year period following the first anniversary of the Grant Date
until the third anniversary of the Grant Date.

(b) Cumulative Right of Exercise. The right to exercise the Option shall be
cumulative so that to the extent the Option is not exercised in any period to
the maximum extent permissible it shall continue to be exercisable, in whole or
in part, with respect to all shares for which it is vested until the earlier of
the Final Exercise Date or the termination of this Option under Section 3 hereof
or the Plan.

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this Option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this Option may be for any
fractional share.

 



--------------------------------------------------------------------------------

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this Option may not be exercised unless the
Participant, at the time he or she exercises this Option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this Option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this Option shall be exercisable only to the extent that
the Participant was entitled to exercise this Option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
Option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this Option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this Option shall be
exercisable only to the extent that this Option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this Option shall not be exercisable after the Final Exercise Date.

(e) Discharge for Cause. If the Participant, prior to the Final Exercise Date,
is discharged by the Company for “Cause” (as defined below), the right to
exercise this Option shall terminate immediately upon the effective date of such
discharge. “Cause” shall mean willful misconduct by the Participant or willful
failure by the Participant to perform his or her responsibilities to the Company
(including, without limitation, breach by the Participant of any provision of
any employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for cause was
warranted.

4. Withholding.

No Shares will be issued pursuant to the exercise of this Option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this Option.

5. Nontransferability of Option.

This Option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this Option shall be exercisable only by the Participant.

 

2



--------------------------------------------------------------------------------

6. Provisions of the Plan.

This Option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Option.

IN WITNESS WHEREOF, the Company has caused this Option to be executed under its
corporate seal by its duly authorized officer. This Option shall take effect as
a sealed instrument.

CAMBRIDGE HEART, INC.

Dated: December 11, 2007

By:  /s/    Vincenzo LiCausi                            

        Name: Vincenzo LiCausi

        Title: Chief Financial Officer

 

3



--------------------------------------------------------------------------------

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing Option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2001 Stock Incentive Plan.

PARTICIPANT:

/s/    Ali Haghighi-Mood                                    

Address:  ___________________________

                 ___________________________

                 ___________________________

 

4



--------------------------------------------------------------------------------

NOTICE OF STOCK OPTION EXERCISE

Date:                                                  

Cambridge Heart, Inc.

1 Oak Park Drive

Bedford, MA 01730

Attention: Treasurer

Dear Sir or Madam:

I am the holder of a Nonstatutory Stock Option granted to me outside of the
Company’s equity incentive plans but nevertheless subject to the terms of the
Cambridge Heart, Inc. (the “Company”) 2001 Stock Incentive Plan on December 11,
2007 for the purchase of 450,000 shares of Common Stock of the Company at a
purchase price of $1.15 per share.

I hereby exercise my Option to purchase                  shares of Common Stock
(the “Shares”), for which I have enclosed                  in the amount of
                . Please register my stock certificate as follows:

 

Name(s):

               

Address:

                       

Tax I.D. #:

       

Very truly yours,

_______________________________________

(Signature)

 

5